Plaintiff in error was convicted in the district court of Rogers county upon an information charging him with selling intoxicating liquor to a minor and was sentenced to imprisonment for a term of one year in the state penitentiary. The judgment was entered on June 2d 1910. From the judgment an appeal was taken by filing in this court on October 6th, 1910, a petition in error with transcript attached. The act declaring this offense a felony and fixing the punishment therefor is unconstitutional and void. The district court therefore had no jurisdiction of said cause. Nowakowski v. State, infra, 116 P. 351. Upon the authority of this case the judgment and conviction is reversed. The prosecution having been instituted by information and not by indictment, the cause is not transferrable to the county court, but must be dismissed. Wychoff v. State, infra, 116 P. 355. The judgment of conviction is therefore reversed and the cause remanded with direction to dismiss the same. *Page 614